827 So.2d 1064 (2002)
Timothy PLATT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-2501.
District Court of Appeal of Florida, Second District.
October 11, 2002.
STRINGER, Judge.
Timothy Platt appeals the summary denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without comment the portion of the trial court's order that denied Platt's request for additional jail credit. The trial court, however, went further in its order and reduced Platt's jail credit from 305 days to 253 days because the trial court believed that the sheriff's jail log contained an error which gave Platt too much jail credit. The trial court erred because rescission of previously awarded jail credit is a sentence enhancement that violates the prohibition against double jeopardy. See Bailey v. State, 777 So.2d *1065 995, 996 (Fla. 2d DCA 2000). We, therefore, reverse the portion of the trial court's order that revoked the previously awarded jail credit, and we direct the trial court to reinstate the 305 days' credit.
Affirmed in part, reversed in part, and remanded.
FULMER and DAVIS, JJ., Concur.